         Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


  CONROY CLAYTON COKE,
      Plaintiff,

         v.                                             No. 3:20-cv-00971 (VAB)

  STEVEN L. SAMALOT,
       Defendant.




                     RULING AND ORDER ON MOTION TO DISMISS

       Conroy Clayton Coke (“Plaintiff”) has sued Steven L. Samalot (“Defendant”) to

challenge a child support order allegedly issued by, and arrearages allegedly owed to, the State

of Connecticut. Compl., ECF No. 1 (July 13, 2020) (“Compl.”). Mr. Coke alleges that a child

support order issued, and subsequently enforced, against him in state court violates his

constitutional rights, including his Fourth Amendment right to protection against unlawful search

and seizure. Id. at 2, 8. Mr. Samalot has moved to dismiss the suit for reasons including lack of

personal jurisdiction; lack of subject matter jurisdiction; prosecutorial immunity and litigation

privilege; and failure to state a claim. See Def.’s Mot. to Dismiss, ECF No. 12 (Dec. 22, 2020);

Def.’s Mem. of Law in Support of Mot. to Dismiss, ECF No. 12-1 (Dec. 22, 2020) (“Mot. to

Dismiss”).

        Rather than respond to the motion to dismiss or file an amended complaint, Mr. Coke

filed a writ of quo warranto, which attempts to bring new causes of action, including due process

and equal protection claims under the state and federal constitutions, separation of powers

claims, and a private cause of action under the implementing regulations of Title IV-D, 42

U.S.C. §§ 651 et seq. See Writ of Quo Warranto, ECF No. 16 (Jan. 21, 2021). Defendants have


                                                 1
           Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 2 of 17




moved to strike and/or dismiss the claims in that motion. See Def.’s Opp’n to Writ of Quo

Warranto and Def.’s Supp. Mot. to Dismiss Writ of Quo Warranto Filings, ECF No. 21 (Feb. 25,

2021); Def.’s Mem. of Law in Opp’n to Pl.’s Writ of Quo Warranto Filings and in Support of

Supp. Mot. to Dismiss Writ of Quo Warranto Filings, ECF No. 21-1 (Feb. 25, 2021) (“Supp.

Mot. to Dismiss”).

         For the following reasons, the Court GRANTS Defendant’s motion to dismiss, and also

GRANTS Defendant’s motion to strike and/or dismiss.

    I.       FACTUAL AND PROCEDURAL BACKGROUND

                  A.       Factual Allegations

         This case centers around child support and arrearages allegedly owed by Mr. Coke to the

State of Connecticut. Allegedly, Support Enforcement Services (“SES”), a Connecticut state

agency within the Judicial Branch that helps parents enforce and modify child support orders,

has attempted to collect child support totaling over $1,000 from Mr. Coke. Compl. at 6, 14. Mr.

Coke has sued to challenge the alleged order and enforcement, and he alleges that Assistant

Attorney General 1 Steven L. Samalot (“Defendant”) in the Connecticut Attorney General’s

office is responsible for supervising the collection of these child support payments. Id. at 1, 14.

Mr. Coke does not allege any specific wrongdoing by Mr. Samalot in the alleged state




1
  Mr. Coke does not specifically allege that Defendant Steven L. Samalot is an Assistant Attorney General for the
state of Connecticut in his Complaint. See Compl. According to an affidavit submitted in Defendant’s Motion to
Dismiss, however, Mr. Samalot handles child support petitions as an Assistant Attorney General for the state of
Connecticut Department of Social Services (“DSS”) and its partner agency, Support Enforcement Services (“SES”).
Affidavit of Assistant Attorney General Steven Samalot Ex. 2, Mot. to Dismiss, ECF No. 12-2 at 1–2 (Dec. 22,
2020). In light of the affidavit, the Court takes judicial notice of the fact that Mr. Samalot is an Assistant Attorney
General for the state of Connecticut. See Giraldo v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012) (The Court may
“take judicial notice of relevant matters of public record.”); see also Sykes v. Bank of Am., 723 F.3d 399, 403 (2d
Cir. 2013) (Complaints filed by pro se plaintiffs “must be construed liberally and interpreted to raise the strongest
arguments that they suggest.” (internal citation omitted)).


                                                           2
         Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 3 of 17




proceedings regarding the alleged child support order, or in any other activity related or

unrelated to his employment in the Connecticut Attorney General’s office.

       Rather, Mr. Coke disputes the legitimacy of the alleged child support order and brings a

claim under 42 U.S.C. § 1983 challenging its alleged enforcement as a violation of his

constitutional rights, including the right to protection from unlawful search and seizure under the

Fourth Amendment. See id. at 2, 8. He claims injuries from such alleged violations, including

debt and “dishonor,” see id. at 6, and he asks this Court to dismiss and discharge his debt with

prejudice, see id. at 8, as well as award penalties in the amount of $2,570,500, see id. at 8–12.

Mr. Coke does not allege that he has sought review of the child support order through any other

means, including through procedures available in state court under Connecticut General Statutes

§§ 46b-172, 46b-231(n)-(o).

               B.      Procedural History

       On July 13, 2020, Mr. Coke filed a Complaint against Mr. Samalot. Compl.

       On December 22, 2020, Mr. Samalot filed a motion to dismiss Mr. Coke’s Complaint.

See Mot. to Dismiss.

       On January 5, 2021, Mr. Samalot filed a motion to stay discovery and the Rule 26(f)

requirement pending a ruling on the motion to dismiss Mr. Coke’s complaint. Mot. to Stay

Discovery and Rule 26(f) Requirement Pending Ruling on Mot. to Dismiss Compl., ECF No. 14

(Jan. 5, 2021). This Court issued an order granting Mr. Samalot’s motion on January 6, 2021.

Order, ECF No. 15 (Jan. 6, 2021).

       On January 21, 2021, Mr. Coke filed a writ of quo warranto. Writ of Quo Warranto, ECF

No. 16 (Jan. 21, 2021).




                                                 3
           Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 4 of 17




          On February 8, 2021, Mr. Coke filed a notice of default in dishonor and consent to

judgment. Notice of Default in Dishonor and Consent to J., ECF No. 19 (Feb. 8, 2021). 2 Mr.

Samalot filed a response to Mr. Coke’s notice of default in dishonor and consent to judgment on

February 22, 2021. Def.’s Resp. to Pl.’s Notice of Default J. in Dishonor and Consent to J., ECF

No. 20 (Feb. 22, 2021).

          On February 25, 2021, Mr. Samalot filed a supplemental motion to dismiss and

opposition to Mr. Coke’s writ of quo warranto. Supp. Mot. to Dismiss.

          On April 23, 2021, Mr. Coke filed an opposition to the supplemental motion to dismiss

and opposition to the writ of quo warranto. Opp’n to Supp. Mot. to Dismiss and Opp’n

Addressed to Pl.’s Writ of Quo Warranto, ECF No. 23 (Apr. 23, 2021).

    II.      STANDARD OF REVIEW

                  A. Rule 12(b)(1)

          “ A case is properly dismissed for lack of subject matter jurisdiction under [Federal] Rule

[of Civil Procedure] 12(b)(1) when the district court lacks the statutory or constitutional power to

adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000) (citing Fed. R. Civ.

P. 12(b)(1)). The plaintiff bears the burden of establishing by a preponderance of the evidence

that the court has subject matter jurisdiction over the claims. See id.

          “When considering a motion to dismiss [under] Rule 12(b)(1), the court must take all

facts alleged in the complaint as true and draw all reasonable inferences in favor of plaintiff.”

Sweet v. Sheahan, 235 F.3d 80, 83 (2d Cir. 2000); see also Nat. Res. Def. Council v. Johnson,



2
 To the extent that Mr. Samalot’s notice of default in dishonor and consent to judgment can be interpreted as a
motion for default judgment, see Def.’s Response to Pl.’s Notice of Default J. in Dishonor and Consent to J. at 3,
ECF No. 20 (Feb. 22, 2021), that motion also is denied, as Mr. Coke has failed to file for or obtain an entry of
default under Rule 55(a) by showing that the defaulting party “has failed to plead or defend.” Fed. R. Civ. P. 55(a);
see also Priestley v. Headminder, Inc., 647 F.3d 497, 504 (2d Cir. 2011) (providing two-step process for obtaining a
default judgment).


                                                          4
         Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 5 of 17




461 F.3d 164, 171 (2d Cir. 2006) (quoting Sweet, 235 F.3d at 83). The court, however, may also

resolve disputed jurisdictional issues “by referring to evidence outside of the pleadings, such as

affidavits, and if necessary, hold an evidentiary hearing.” Karlen ex rel. J.K. v. Westport Bd. of

Educ., 638 F. Supp. 2d 293, 298 (D. Conn. 2009) (citing Zappia Middle E. Constr. Co. v.

Emirate of Abu Dhabi, 215 F.3d 247, 253 (2d Cir. 2000)).

       “When the Rule 12(b)(1) motion is facial, i.e., based solely on the allegations of the

complaint . . ., the plaintiff has no evidentiary burden.” Carter v. HealthPort Techs., LLC, 822

F.3d 47, 56 (2d Cir. 2016). “A defendant is [also] permitted to make a fact-based Rule 12(b)(1)

motion, proffering evidence beyond the [p]leading.” Id.“ In opposition to such a motion, the

plaintiffs will need to come forward with evidence of their own to controvert that presented by

the defendant ‘if the affidavits submitted on a 12(b)(1) motion . . . reveal the existence of factual

problems in the assertion of jurisdiction.” Id. (quoting Exch. Nat’l Bank of Chi. v. Touche Ross &

Co., 544 F.2d 1126, 1131 (2d Cir. 1976)).

           B. Rule 12(b)(2)

       On a motion to dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), the “plaintiff bears the burden of showing that the court has jurisdiction over

the defendant.” In re Magnetic Audiotape Antitrust Litig., 334 F.3d 204, 206 (2d Cir. 2003). The

plaintiff therefore must make a prima facie showing that jurisdiction exists. Licci ex rel. Licci v.

Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir. 2012)

       “The prima facie showing must include an averment of facts that, if credited by the

ultimate trier of fact, would suffice to establish jurisdiction over the defendant.” Id. (internal

quotation marks omitted); see also Glenwood Sys., LLC v. Med-Pro Ideal Sols., Inc., No. 3:09-

cv-956 (WWE), 2010 WL 11527383, at *2 (D. Conn. May 4, 2010) (“At this stage of the




                                                   5
         Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 6 of 17




proceedings, if the court relies upon pleadings and affidavits, the plaintiff must make out only a

prima facie showing of personal jurisdiction, and the affidavits and pleadings should be

construed most favorably to the plaintiff.” (citing CutCo Indus., Inc. v. Naughton, 806 F.2d 361,

365 (2d Cir. 1986)), aff'd, 438 F. App'x 27 (2d Cir. 2011)). A court considers the facts as they

existed when the plaintiff filed the complaint. See Glenwood Sys., LL, 2010 WL 11527383, at *2

(citing Klinghoffer v. S.N.C. Achille Lauro Ed Altri-Gestione Motonave Achille Lauro in

Amministrazione Straordinaria, 937 F.2d 44, 52 (2d Cir. 1991)).

           C. Rule 12(b)(5)

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(5) due to insufficient

service of process “must be granted if the plaintiff fails to serve a copy of the summons and

complaint on the defendants pursuant to Rule 4 of the Federal Rules [of Civil Procedure], which

sets forth the federal requirements for service.” Rzayeva v. United States, 492 F. Supp. 2d 60, 74

(D. Conn. 2007); see Fed. R. Civ. P. 12(b)(5). “Once validity of service has been challenged, it

becomes the plaintiff's burden to prove that service of process was adequate.” Cole v. Aetna Life

& Cas., 70 F. Supp. 2d 106, 110 (D. Conn. 1999).

           D. Rule 12(b)(6)

       A complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Any claim that fails “to state a claim upon

which relief can be granted” will be dismissed. Fed. R. Civ. P. 12(b)(6). In reviewing a

complaint under Rule 12(b)(6), a court applies a “plausibility standard” guided by “two working

principles.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       First, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,




                                                   6
         Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 7 of 17




555 (2007) (“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” (internal citations omitted)). Second, “only a

complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at

679. Thus, the complaint must contain “factual amplification . . . to render a claim plausible.”

Arista Records LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting Turkmen v. Ashcroft,

589 F.3d 542, 546 (2d Cir. 2009)).

        When reviewing a complaint under Federal Rule of Civil Procedure 12(b)(6), the court

takes all factual allegations in the complaint as true. Iqbal, 556 U.S. at 678. The court also views

the allegations in the light most favorable to the plaintiff and draws all inferences in the

plaintiff’s favor. Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 359 (2d Cir. 2013); see also York

v. Ass’n of the Bar of the City of N.Y., 286 F.3d 122, 125 (2d Cir. 2002) (“On a motion to dismiss

for failure to state a claim, we construe the complaint in the light most favorable to the plaintiff,

accepting the complaint’s allegations as true.”).

        A court considering a motion to dismiss under Rule 12(b)(6) generally limits its review

“to the facts as asserted within the four corners of the complaint, the documents attached to the

complaint as exhibits, and any documents incorporated in the complaint by reference.” McCarthy

v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). A court also may consider

“matters of which judicial notice may be taken” and “documents either in plaintiffs’ possession

or of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am. Film Techs.,

Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp.

2d 140, 144 (D. Conn. 2005).




                                                    7
           Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 8 of 17




   III.      DISCUSSION

          Mr. Samalot argues that this suit should be dismissed for lack of jurisdiction, including

lack of personal jurisdiction due to failure to serve and lack of subject matter jurisdiction. See

Mot. to Dismiss. Mr. Samalot further argues that, even if this Court does have jurisdiction, Mr.

Coke’s Complaint should be dismissed because his claims are barred by prosecutorial immunity

and litigation privilege. Id. Finally, Mr. Samalot argues that, even if the Court has jurisdiction,

and no immunities or privileges bar the suit, the Complaint fails to state a claim upon which

relief can be granted. Id.

          The Court will address the question of jurisdiction and then, if necessary, Mr. Samalot’s

subsequent arguments on the merits.

             A. Jurisdiction

                  1. Personal Jurisdiction

          Under Federal Rule of Civil Procedure 12(b)(5), a party may file a motion to dismiss due

to “insufficient service of process.” Fed. R. Civ. P. 12(b)(5). “A motion to dismiss pursuant

to Rule 12(b)(5) must be granted if the plaintiff fails to serve a copy of the summons and

complaint on the defendants pursuant to Rule 4 of the Federal Rules, which sets forth the federal

requirements for service.” Rzayeva v. United States, 492 F. Supp. 2d 60, 74 (D. Conn. 2007).

Once a defendant challenges the validity of service, “it becomes the plaintiff's burden to prove

that service of process was adequate.” Cole v. Aetna Life & Cas., 70 F. Supp. 2d 106, 110 (D.

Conn. 1999).

          In analyzing a Rule 12(b)(5) motion, the Court examines the service requirements under

the Federal Rules of Civil Procedure. El Ex-Relatione Daws v. Whitehead, No. 18-CV-02033

(CSH), 2019 WL 5394578, at *4 (D. Conn. Oct. 22, 2019). Service may be effectuated by




                                                   8
          Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 9 of 17




“delivering a copy of the summons and of the complaint to the individual personally”; leaving a

copy of the summons and complaint “at the individual’s dwelling or usual place of abode”; or

delivering a copy of the summons and complaint “to an agent authorized by appointment or by

law to receive service of process.” Fed. R. Civ. P. 4(e)(2). Service may also be proper if executed

in accordance with state law where the district court is located or where service is made. Fed. R.

Civ. P. 4(e)(1).

         Connecticut General Statute § 52-57(a) provides that “process in any civil action shall be

served by leaving a true and attested copy of it, including the declaration or complaint, with the

defendant, or at his usual place of abode, in this state.” Conn. Gen. Stat. § 52-57(a). In civil

actions against municipal employees, Connecticut law allows for service of process “upon the

clerk of the town, city or borough, provided two copies of such process shall be served upon the

clerk and the clerk shall retain one copy and forward the second copy to the employee.” Conn.

Gen. Stat. § 52-57(b)(7). In civil actions against state employees, Connecticut law allows for

service of process through the Attorney General in Hartford, Connecticut. Conn. Gen. Stat. § 52-

64(a).

         Mr. Samalot argues that he has personally appeared in this action and still has not

received a Summons or Complaint. See Mot. to Dismiss at 4–7; see also Affidavit of Assistant

Attorney General Steven Samalot Ex. 2, Mot. to Dismiss, ECF No. 12-2 (Dec. 22, 2020)

(“Affidavit”). Because of the insufficient process, Mr. Samalot contends that the Court lacks

personal jurisdiction over him and any claims against him must be dismissed. See Mot. to

Dismiss at 4–7.

         The Court agrees.




                                                  9
          Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 10 of 17




         Here, counsel has entered an appearance for Mr. Samalot, and Mr. Samalot alleges that,

to date, he has never received a Summons or Complaint. See Mot. to Dismiss at 4–7; see also

Affidavit. Before filing this lawsuit, Mr. Coke did mail documents to Mr. Samalot including a

“Notice of Counter Offer, Counter Demand of Debt Settlement”, “Surety Bond”, “Affidavit for

Counter Offer, Demand and Settlement”, and “Fee Schedule for Conroy Clayton Coke.” See

Certificate of Service, ECF No. 7 (Oct. 19, 2020) (certificate of service dated March 18, 2020).

These documents are not a complaint or summons, even if they were attached to the Complaint

filed by Mr. Coke on July 13, 2020, see Compl. at 6–16. As a result, this Court issued a notice to

Mr. Coke on July 16, 2020 that he was responsible for serving all parties with documents

including the Complaint. See Notice to Counsel/Self-Represented Parties, ECF No. 5 (July 16,

2020). Mr. Coke has provided no evidence of service of his Complaint to date. 3 Mr. Coke       2F




therefore has not served Mr. Samalot in accordance with Rule 4(e), Connecticut General Statute

§ 52-57(a)-(b), or Connecticut General Statute § 52-64(a), nor has he proved that any other

service was adequate.

         Accordingly, Mr. Coke’s claims against Mr. Samalot will be dismissed for lack of

personal jurisdiction.

                   2. Subject Matter Jurisdiction

         The Eleventh Amendment divests the district court of subject matter jurisdiction over

claims for money damages against state officials acting in their official capacities unless the state

has waived this immunity or Congress has abrogated it. See Kentucky v. Graham, 473 U.S. 159,

169 (1985); Ford v. Reynolds, 316 F.3d 351, 354 (2d Cir. 2003) (“The Eleventh Amendment


3
 Mr. Coke did file a Certificate of Service in response to the Court’s order. Certificate of Service, ECF No. 8 (Oct.
21, 2020). This filing, however, does not certify service of the Complaint; rather it confirms submission of an
“Order on Pretrial Deadlines”; “Electronic Filing Order for Counsel”; “Standing Protective Order”; and “Notice to
Counsel/Self-Represented Parties.” Id.


                                                         10
        Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 11 of 17




bars the award of money damages against state officials in their official capacities.”). Section

1983 does not abrogate state sovereign immunity. See Quern v. Jordan, 440 U.S. 332, 343

(1979); Sargent v. Emons, 582 F. App’x. 51, 52 (2d Cir. 2014) (summary order) (“[I]t is well

established that Congress did not abrogate state sovereign immunity in enacting 42 U.S.C. §

1983). Mr. Samalot argues that claims brought against him in his official capacity under Section

1983 should be dismissed under the Eleventh Amendment. Mot. to Dismiss at 7–9.

       The Court agrees.

       Mr. Coke has not alleged that the State has waived immunity, nor has he requested

permissible relief in the form of an injunction to address an ongoing violation of law. See In re

Deposit Ins. Agency, 482 F.3d 612, 617 (2d Cir. 2007) (“A plaintiff may sue a state official

acting in his official capacity—notwithstanding the Eleventh Amendment—for prospective

injunctive relief from violations of federal law.” (internal quotation marks omitted)); Verizon

Md. Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635, 645 (2002) (“In determining whether the

doctrine of Ex parte Young avoids an Eleventh Amendment bar to suit, a court need only conduct

a straightforward inquiry into whether [the] complaint alleges an ongoing violation of federal

law and seeks relief properly characterized as prospective.” (internal quotation marks omitted)).

       Mr. Coke does not ask this Court to enjoin future child support orders or any subsequent

enforcement of any current orders because of the alleged constitutional violation. Rather, he asks

this Court to dismiss and discharge his debt with prejudice, see Compl. at 8, as well as award

penalties in the amount of $2,570,500, see id. at 8–12. This relief is retrospective, and, therefore,




                                                 11
          Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 12 of 17




Mr. Coke’s Section 1983 claims against Mr. Samalot in his official capacity 4 are barred by the

Eleventh Amendment.

         Accordingly, Mr. Coke’s claims against Mr. Samalot in his official capacity also will be

dismissed for lack of subject matter jurisdiction. 5

             B. Immunity

         Even if the Court had jurisdiction in this matter, Mr. Coke’s claims against Mr. Samalot

would be barred by prosecutorial immunity. A prosecutor is protected by absolute immunity “for

virtually all acts, regardless of motivation, associated with his function as an advocate.” Dory v.

Ryan, 25 F.3d 81, 83 (2d Cir. 1994); see also Barrett v. United States, 798 F.2d 565, 570–73 (2d

Cir. 1986) (“[A]s Assistant Attorney General . . . representing [the] state as its attorney” in state

court, “[t]he fact that [the Assistant Attorney General] may or may not have engaged in

questionable or harmful conduct during the course of his representation of the State in th[e]

litigation [at issue] is irrelevant. The immunity attaches to his function, not to the manner in

which he performed it.”). Mr. Samalot argues that, to the extent the Court has jurisdiction over

any of Mr. Coke’s claims, Mr. Samalot has immunity as the attorney who handled the support

petition for the state establishing child support.

         The Court agrees.




4
  Mr. Coke does not explicitly state in his Complaint whether he is suing Mr. Samalot in his individual or official
capacity; however, it appears to sue Assistant Attorney General “in his official capacity . . . where it is addressed to
him ‘d/b/a Attorney General-Collections/Child Support.’” See Mot. to Dismiss at 5 (citing Compl. at 14); Supp.
Mot. to Dismiss at 5. The Court agrees, and further finds evidence that the suit is brought only in an official, rather
than individual, capacity, since the Complaint lacks any particularized allegations as to the conduct of Mr. Samalot.

5
  To the extent that Mr. Coke’s Complaint can be construed as asking this Court to review the legality of the alleged
child support order and its alleged enforcement under state laws and regulations, the Court also declines to exercise
jurisdiction. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984) (“[I]t is difficult to think of a
greater intrusion on state sovereignty than . . . a federal court instruct[ing] state officials on how to conform their
conduct to state law.”).


                                                           12
          Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 13 of 17




         As an Assistant Attorney General, Mr. Samalot has immunity while serving in his

function as an advocate for the state. See Barrett, 798 F.2d at 570–73. In the Complaint, Mr.

Coke describes Mr. Samalot as “d/b/a [doing business as] Attorney General-Collection/Child

Support,” Compl. at 14, and does not plead any facts suggesting that, at any of the relevant times

in the Complaint, Mr. Samalot was performing any function other than advocating for the state in

a child support proceeding, or a proceeding to enforce a child support order, in state court. Cf.

Burns v. Reed, 500 U.S. 478, 495–96 (1991) (“[A] purely investigative activity[] could be said to

be in some way related to the ultimate decision whether to prosecute, but we have never

indicated that absolute immunity is that expansive. Rather . . . we inquire whether the

prosecutor's actions are closely associated with the judicial process.” (citing Imbler v. Pachtman,

424 U.S. 409 (1976)). Therefore, Mr. Samalot is entitled to prosecutorial immunity for his

involvement in the challenged child support proceedings in state court. 6

         Accordingly, even if the Court has personal or subject matter jurisdiction over this

matter, Mr. Coke’s claims against Mr. Samalot should be dismissed on the grounds of

prosecutorial immunity.

             C. Failure to State Claim

         Finally, Mr. Samalot argues in his motion to dismiss that Mr. Coke has not stated a cause

of action for which relief can be granted because his “claims appear to be premised on his being

a ‘sovereign citizen.’” Mot. to Dismiss at 15 (citing Compl. at 13). The Court has determined

that it does not have subject matter jurisdiction to review Plaintiff’s claims or personal




6
  Mr. Samalot also argues that he is entitled to “absolute litigation privilege.” Mot. to Dismiss at 12–13. Given the
lack of allegations by Mr. Coke that Mr. Samalot engaged in “preliminary meetings, conduct [or] activities [that] are
directed toward the achievement of the objects of the litigation,” Hopkins v. O’Connor, 282 Conn. 821, 832 (2007),
the Court declines to address this argument.


                                                         13
        Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 14 of 17




jurisdiction over Defendant, and, further, even if it did, Plaintiff’s claims are barred under the

doctrine of prosecutorial immunity.

       Accordingly, the Court does not address this argument.

           D. Leave to Amend

       Mr. Coke has not moved for leave to amend his Complaint, and, instead, has filed a writ

of quo warranto in response to Defendant’s motion to dismiss.

       A writ of quo warranto is a state law action under Connecticut General Statutes § 52-491,

which, if successful, “unseats an illegal office holder[.]’” New Haven Firebird Soc. v. Bd. of Fire

Comm'rs of City of New Haven, 219 Conn. 432, 436 (1991). Mr. Coke, however, has not alleged

any facts to suggest that Mr. Samalot improperly holds the office of Assistant Attorney General.

Cf. Bateson v. Weddle, 306 Conn. 1, 3, 11 (2012) (“The purpose of [the writ of quo warranto] is

to test the actual right to the office and not merely a use under color of right.” (internal quotation

marks and citation omitted)). Therefore, the Court considers whether the writ of quo warranto

should be interpreted as an amended complaint, see Sykes v. Bank of Am., 723 F.3d 399, 403 (2d

Cir. 2013) (Complaints filed by pro se plaintiffs “must be construed liberally and interpreted to

raise the strongest arguments that they suggest.” (internal citation omitted)), or otherwise grant

Mr. Coke leave to amend his Complaint.

       As a general matter, “it is often appropriate for a district court, when granting a motion to

dismiss for failure to state a claim, to give the plaintiff leave to file an amended complaint.” Van

Buskirk v. N.Y. Times Co., 325 F.3d 87, 91 (2d Cir. 2003) (citing Branum v. Clark, 927 F.2d 698,

705 (2d Cir. 1991)). And, for pro se litigants in particular, the Second Circuit has endorsed

“relaxation of the limitations on the amendment of pleadings[.]” Tracy v. Freshwater, 623 F.3d

90, 101 (2d Cir. 2010) (citing Holmes v. Goldin, 615 F.2d 83, 85 (2d Cir. 1980) (“A pro




                                                  14
        Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 15 of 17




se plaintiff . . . should be afforded an opportunity fairly freely to amend his complaint.”)); see

also Grullon v. City of New Haven, 720 F.3d 133, 139 (2d Cir. 2013) (“A pro se complaint

should not be dismissed without the Court's granting leave to amend at least once when a liberal

reading of the complaint gives any indication that a valid claim might be stated.” (internal

quotation marks, alterations, and citation omitted)).

       But where there is no indication that pleading additional facts would resuscitate a claim

that has been dismissed, the Court need not grant leave to amend. See Grullon, 720 F.3d at 140

(“Leave to amend may properly be denied if the amendment would be ‘futil[e].’”

(quoting Foman v. Davis, 371 U.S. 178, 182 (1962)); Ruffolo v. Oppenheimer & Co., 987 F.2d

129, 131 (2d Cir. 1993) (“Where it appears that granting leave to amend is unlikely to be

productive . . . it is not an abuse of discretion to deny leave to amend.”); Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (“[W]e do not find that the complaint ‘liberally read’

suggests that the plaintiff has a claim that she has inadequately or inartfully pleaded and that she

should therefore be given a chance to reframe . . . . The problem with [this pro se plaintiff's]

causes of action is substantive; better pleading will not cure it. Repleading would thus be futile.

Such a futile request to replead should be denied.” (citations, internal quotation marks, and

alterations omitted)).

       It would be futile to grant Mr. Coke leave to amend his Complaint, even with the

allegations in the writ of quo warranto. Any claims under § 1983 for damages or other

retrospective relief against Mr. Samalot in his official capacity are barred by the Eleventh

Amendment, and, to the extent that Mr. Coke could amend the pleadings to sue Mr. Samalot in

his individual capacity, those claims are barred by prosecutorial immunity. Further, even if Mr.

Coke amended his Complaint to release Mr. Samalot from the suit and instead sought to




                                                 15
          Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 16 of 17




challenge the child support order directly, or enjoin its future enforcement, the Court would lack

jurisdiction under the Rooker-Feldman doctrine, which removes federal district court subject

matter jurisdiction over suits “that are, in substance, appeals from state-court judgments[.]”

Edwards v. McMillen Capital, LLC, 952 F.3d 32, 35 (2d Cir. 2020) (quoting Sung Cho v. City of

N.Y., 910 F.3d 639, 644 (2d Cir. 2018)); see also Remy v. NYS Dep't of Tax'n & Fin., No. 09-

CV-4444, 2010 WL 3926919, at *3 (E.D.N.Y. Sept. 29, 2010) (dismissing claims that “the state

court decision[ ] upholding the [child support] judgment violated [the plaintiff's] constitutional

rights[,]” as allowing such claims to go forward “would obliterate the Rooker-

Feldman doctrine”), aff'd sub nom. Remy v. New York State Dep't of Tax'n & Fin., 507 F. App'x

16 (2d Cir. 2013). 7

          Accordingly, the Court denies Mr. Coke leave to amend his complaint. 8

    IV.       CONCLUSION

          For the foregoing reasons, Mr. Samalot’s motion to dismiss is GRANTED, and his

motion to strike and/or dismiss is GRANTED.




7
  Mr. Coke’s current Complaint, which challenges conduct by Mr. Samalot in the state child support proceeding,
rather than state child support order itself, also is likely barred by Rooker-Feldman. See Hoblock v. Albany Cty. Bd.
of Elections, 422 F.3d 77, 88 (2d Cir. 2005) (2d Cir. 2005) (“Can a federal plaintiff avoid Rooker–Feldman simply
by clever pleading—by alleging that actions taken pursuant to a court order violate his rights without ever
challenging the court order itself? Surely not. [. . .] [I]n some circumstances, federal suits that purport to complain of
injury by individuals in reality complain of injury by state-court judgments.”). Given the lack of jurisdiction on other
grounds, the Court need not and does not address this additional potential deficiency in the Complaint in this Ruling
and Order.
8
  In the absence of any viable federal law claims in the Complaint, the writ of quo warranto, or other potential
amended pleadings in this matter, the Court also declines to exercise supplemental jurisdiction over any remaining
state law claims, including allegations of violation of the due process and equal protection provisions of the state
constitution in the writ of quo warranto. See 28 U.S.C. § 1367(c)(3); Carnegie-Mellon Univ. v. Cohill, 484 U.S.
343, 350 (1988) (“[W]hen the federal-law claims have dropped out of the lawsuit in its early stages and only state-
law claims remain, the federal court should decline the exercise of jurisdiction by dismissing the case without
prejudice.”); Kolari v. N.Y.-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006) (“[I]n the usual case in which all
federal-law claims are eliminated before trial, the balance of factors . . . will point toward declining to
exercise supplemental jurisdiction over the remaining state-law claims.”).


                                                           16
        Case 3:20-cv-00971-VAB Document 29 Filed 09/03/21 Page 17 of 17




       All claims are dismissed with prejudice except any alleged state-law claims, which are

dismissed without prejudice.

       The Clerk of Court is respectfully directed to close this case.

       SO ORDERED at Bridgeport, Connecticut, this 3rd day of September, 2021.

                                                               /s/ Victor A. Bolden
                                                             Victor A. Bolden
                                                             United States District Judge




                                                17
